Terry, C. J., delivered the opinion of the Court—Burnett, J., concurring.
On the trial of this case the Court below charged the jury orally, without the consent of parties.
The act amendatory of an act to regulate proceedings in criminal cases, passed May, 1855, provides that “ in no case shall any charge, or instruction, be given to the jury otherwise"than in writing, unless by the mutual consent of the parties."
This provision is mandatory, and any departure from it is error. See People v. Buler, July Term, 1856.
Judgment reversed, and cause remanded.